           Case 1:20-cv-01391-AWI-EPG Document 6 Filed 10/29/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11    GEORGE AVALOS,                                   Case No. 1:20-cv-01391-AWI-EPG

12                    Plaintiff,
                                                       ORDER RE: STIPULATED REQUEST FOR
13           v.                                        DISMISSAL AS TO DEFENDANT SEON
                                                       SEE SUH WITHOUT PREJUDICE
14    ALI AHMED FARA, et al.,

15                    Defendants.

16

17         Plaintiff George Avalos has filed notice of a voluntary dismissal without prejudice with

18    respect to all claims against Seon Hee Suh only. (ECF No. 5.) No defendant has appeared or

19    served either an answer or a motion for summary judgment. Pursuant to the notice, the case

20    against Seon Hee Suh has ended and the case is dismissed without prejudice as to Seon Hee

21    Suh only. See Fed. R. Civ. P. 41(a)(1)(A)(i); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th

22    Cir. 1997).

23
     IT IS SO ORDERED.
24

25     Dated:       October 29, 2020                         /s/
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
